     Case 3:20-cv-03003-K-BT Document 11 Filed 01/30/21       Page 1 of 1 PageID 36



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

DAVID A. PEMBERTON,                         §
               Plaintiff,                   §
                                            §
v.                                          §    No. 3:20-cv-03003-K (BT)
                                            §
DIRECT LOAN SERVICE SYSTEM,                 §
              Defendant.                    §


           ORDER ACCEPTING FINDINGS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

         After making an independent review of the pleadings, files and records in this

 case, and the Findings, Conclusions, and Recommendation of the United States

 Magistrate Judge dated December 28, 2020, the Court finds that the Findings and

 Recommendation of the Magistrate Judge are correct and they are accepted as the

 Findings, Conclusions, and Recommendation of the Court.

         IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

 Recommendation of the United States Magistrate Judge are accepted.

         SO ORDERED.

         Signed January 30th, 2021.


                                            _____________________________________
                                            ED KINKEADE
                                            UNITED STATES DISTRICT JUDGE
